DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, “the instructions for sequentially generating…” lacks antecedent basis.
	Claim 14 recites, “instructing the non-transitory computer readable medium configured to store the planned track”.  The phrase appears to be an incomplete phrase because it does not indicate what the non-transitory computer is instructed to do.
	The rest of the claims are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US 9587952).       
Regarding claim 1, Slusar discloses a robot (autonomous vehicle or driving system; col. 3, lines 46-48; col. 4, lines 17-25), comprising: 
a non-transitory computer readable medium 116 configured to store instructions thereon (memory 116 having ROM. RAM, etc; figs. 1&9; col. 4, lines 3-10; col. 11, lines 40-47); 
a processor 114 connected to the non-transitory computer readable medium (computing device 102 having processor 114 connected to memory 116; col. 4, lines 3-10; col. 4, lines 17-25), wherein the processor is configured to execute the instructions for: 
movement path for a robot i.e. autonomous vehicle; fig. 4; col. 10, lines 22-47), wherein the execution track is a movement path of the robot (autonomous vehicle or driving system; col. 3, lines 46-48; col. 4, lines 17-25); 
generating a planned track corresponding to an event prior to detecting the event  (planned tracks such as routes corresponding to events such as accidents are planned prior to detecting the accident; these routes are also stored after they have been generated; col. 20, lines 45-67; col. 21, lines 1-27); and
instructing the non-transitory computer readable medium to store the planned track generated previously (the planned track or planned route corresponding to events are stored; col. 20, lines 45-6; col. 21, lines 5-11; in addition any route generated or received from other sources for selecting one or more routes are stored in a database; col. 1, lines 16-31; col. 2, lines 53-62); 
Slusar teaches that the robot or autonomous vehicle could be a robot car, airplane, boat, etc.  Slusar further mentioned that the robot or autonomous vehicle has an autonomous drive system connected to a navigation device, but did not particularly recite, phrase, “a drive mechanism…”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the autonomous driving system for a vehicle of Slusar is equivalent to the claimed,  “a drive mechanism…” configured to cause the robot to move along the execution track.  This would be obvious because in Slusar the autonomous driving system for a vehicle e.g. an engine (sec 20, lines 18) helps to drive the vehicle along a route, Slusar column 1, lines 41-62; and 
wherein, in response to detecting the event (e.g. accident, hole in the movement path for a robot; col. 20, lines 45-67; col. 21, lines 5-11) during movement along the execution track movement path for a robot i.e. autonomous vehicle; fig. 4; col. 10, lines 22-47), the processor is configured to instruct the drive mechanism to cause the robot to move along the planned track (the planned tracks such as routes corresponding to events such as accidents, the planned tracks such as routes are planned prior to detecting the accident; the processor is configured to instruct the drive mechanism to cause the robot to move along the planned track; col. 20, lines 45-67; col. 21, lines 1-27) instead of the execution track (the execution track is the movement path for the robot i.e. autonomous vehicle; fig. 4; col. 10, lines 22-47; that is when the vehicle is moving on the planned track or movement path and encounters an accident or an obstruction the robot or autonomous vehicle is rerouted to another route e.g. the movement path for the robot to avoid the accident or an obstruction; col. 20, lines 45-67; col. 21, lines 5-11).
Regarding claim 3, Slusar discloses the robot according to claim 1, wherein the processor is configured to execute the instructions for: 
generating multiple planned tracks, wherein each planned track of the multiple planned tracks corresponds to an event of multiple events (other possible routes are generated in view of the event; col. 20, liens 57-60), and 
selecting a planned track of the multiple planned tracks, wherein the selected planned track corresponds to the detected event of the multiple events (there is selecting of at least one planned track from the multiple planned tracks in response to the multiple planned tracks having been generated when the event is detected as in “stay on the current driving route or alter the driving route”; col. 20, lines 45-67; col. 21, lines 1-27).   
Regarding claim 4, Slusar discloses the robot according to claim 3, wherein the processor is configured to execute the instructions for generating the multiple planned tracks based on an order of priority of the multiple events (the generating of the multiple planned tracks is based on an order of priority of the multiple events i.e. turn by turn, col. 10, lines 31-35; the tracks with lowest route traversal value; col. 20, lines 32-67; although Slusar did not particularly recite, “sequentially generating multiple planned tracks…”, it would have been obvious that the tracks are in sequence since Slusar mentions generating subsequent road segments; col. 10, lines 35-44; Slusar also mentions generating multiple planned tracks, and the vehicle moves from one planned track to the other in a sequence i.e. when an event is encountered on one track the robot searches for alternate tracks connected to the current track and then switches to an alternate connected with the current track based on a priority of a plurality of events of multiple planned tracks; col 23, lines 8-31 ).
Regarding claim 5, Slusar discloses the robot according to claim 1, wherein the processor is configured to execute the instructions for: 
generating multiple planned tracks, wherein each planned track of the multiple planned tracks corresponds to a location of a plurality of locations at which an event is expected to be detected (in Slusar each generated planned track of a plurality of generated planned tracks corresponds to at least one location of a plurality locations at which an event is expected to occur such as an accident, a hole, an obstruction, weather, etc; col. 6, lines 20-30; col. 8, lines 38-43; col. 14, lines 1-38; col. 20, lines 22-67), selecting a planned track of the multiple planned    tracks corresponding to the location of the plurality of locations at which the event is detected (Slusar selects a planned track of the multiple planned tracks; col. 20, lines 22-49).  
Regarding claim 6, Slusar discloses the robot according to claim 1, wherein the processor is configured to execute the instructions for: 
instructing the drive mechanism (autonomous driving system for a vehicle e.g. an engine col. 1, lines 41-62; col 20, line 18) to execute a predetermined motion, in response to detection change speed, alter current driving route in response to detection of the event, prior to moving along the planned track; col. 1, lines 16-46; col. 20, lines 45-67).  
Regarding claim 7, Slusar discloses the robot according to claim 6, wherein the processor is configured to execute the instructions for: selecting the predetermined motion from a plurality of motions based on the detected event (selects a speed e.g. a lower speed meaning that there was a speed that was higher than the selected speed implying a plurality of motions; col. 1, lines 35-46; turn by turn, col. 10, lines 31-35).  
Regarding claim 8, Slusar discloses the robot according to claim 1, wherein the processor is configured to execute the instructions for: 
detecting a location satisfying a predetermined safety condition as a safe point (detects a location on the route which is a safe location or safe point on a segment of route for the robot to move to when encountering an obstruction e.g. pot hole; col. 20, lines 45-67; col. 21, lines 1-27), and generating the planned track having the safe point as a destination (in Slusar col. 8, lines 13-19 route segments are made up of points, as such driving on the selected route segment involves driving from point to point on the route segment, also a less risky route segment is selected as a destination or intermediate destination for the vehicle to drive to.  Driving to a destination that is less risky or is not having the event is obvious to be as driving to a safe point, to avoid the location of the event e.g. a driving over and away from a risky hole is obvious to be as driving to a safe point to avoid the risky hole; col. 1, lines 35-46; col. 23, lines 21-67).  
Regarding claim 12, Slusar discloses the robot according to claim 1, further comprising a sensor configured to detect a position of an object (vehicle sensors detect and recognize objects e.g. vehicles, obstructions, animals, etc; col. 17, lines 30-36; col. 20, lines 49-67), wherein the processor is configured to execute the instructions for: 
determining whether the detected object is recognized (vehicle sensors detect and recognize objects e.g. vehicles, obstructions, animals, etc; col. 17, lines 30-36; col. 20, lines 49-67), and generating the planned tracks for moving the robot to a location within a predetermined distance from the detected position in response to the object being recognized (the robot or autonomous vehicle is provided an alternative route or planned track  for moving the robot to a location within a predetermined distance from the detected position in response to the object being recognized; that is the planned tracks are made of predetermined lengths for moving the robot to or along a length from the location of the accident; col. 8, lines 13-19;  col. 8, lines 64 to col. 9, lines 13; col. 20, lines 49-67).  
Regarding claim 13, Slusar discloses the robot according to claim 1, further comprising a sensor for detecting a location of the event (GPS for detecting location of incidents or events e.g. accidents; col. 8, lines 53-63, col. 8, lines 7-15; col. 17, lines 30-36; col. 22, lines 42-46, lines 62 to col. 23, lines 3), wherein the processor is configured to execute the instructions for generating the planned track based on a direction from the robot in which the event is detected (Slusar col. 22, line 45 discloses radar sensor known for direction collection of data and location of occurrence of events; as such planned track is generated for the robot based on a direction from the robot in which the event is detected; col. 23, lines 38-45).  
Regarding claim 14, Slusar discloses a server (col. 4, lines 3-5) comprising: 
a non-transitory computer readable medium 116 configured to store instructions thereon (memory 116 having ROM. RAM, etc; figs. 1&9; col. 4, lines 3-10; col. 11, lines 40-47); 
computing device 102 having processor 114 connected to memory 116; col. 4, lines 3-10; col. 4, lines 17-25), wherein the processor is configured to execute the instructions for: 
determining an execution track (movement path for a robot i.e. autonomous vehicle; fig. 4; col. 10, lines 22-47), wherein the execution track is a movement path for a robot (autonomous vehicle or driving system; col. 3, lines 46-48; col. 4, lines 17-25); 
generating a planned track, wherein the planned track is generated based on a position of the robot and an event (planned tracks such as routes corresponding to events such as accidents are planned prior to detecting the accident; these routes are also stored after they have been generated; col. 20, lines 45-67; col. 21, lines 1-27);
instructing the non-transitory computer readable medium to store the planned track (Slusar did not particularly recite, “instructing the non-transitory computer readable medium configured to store …”.  It would be obvious to one having ordinary skill in the art that applicant meant to remove the term, “configured” for the purpose of clearly indicating that the planned track is stored for the advantage of preserving the planned tracks.  As such it would be obvious that in Slusar the planned track or planned route corresponding to events are stored; col. 20, lines 45-6; col. 21, lines 5-11; in addition any route generated or received from other sources for selecting one or more routes are stored in a database; col. 1, lines 16-31; col. 2, lines 53-62), and
transmitting the planned track to the robot prior to the event occurring (a personal navigation device 110 e.g., a global positioning system, GPS, geographic information system, GIS, satellite navigation system, mobile device, vehicle autonomous or semi-autonomous driving system, other location tracking device, etc. may communicate with the computing device 102.  Also planned tracks such as routes corresponding to events such as accidents are planned prior to detecting the accident; these routes are also stored or transmitted to a robot after they have been generated; col. 20, lines 45-67; col. 21, lines 1-27).
Regarding claim 15, Slusar discloses the server according to claim 14, wherein the processor is configured to execute the instructions for generating the planned track in response to a track generation signal received from the robot (sensors on the robot collect data and send a signal to the processor for track generation; col. 20, lines 45-67; col. 21, lines 1-27). 
Regarding claim 16, Slusar discloses the server according to claim 14, wherein the processor is configured to execute the instructions for generating the planned track based on stored behavioral characteristics of the robot (sensors on the robot collect data and send a signal to the processor for track generation based on the behavior of the robot regarding approaching an event on a road; col. 20, lines 45-67; col. 21, lines 1-27). 
Regarding claim 17, Slusar discloses the server according to claim 14, wherein the processor is configured to execute the instructions for: 
calculating multiple planned tracks (other possible routes are generated in view of the event; col. 20, liens 57-60), wherein each planned track of the multiple planned tracks corresponds to an event of multiple events (other possible routes are generated in view of the events occurring on each of them; col. 20, liens 57-60), transmitting each of the multiple planned tracks to the robot prior to any of the multiple events occurring (a personal navigation device 110 e.g., a global positioning system, GPS, geographic information system, GIS, satellite navigation system, mobile device, vehicle autonomous or semi-autonomous driving system, other location tracking device, etc. may communicate with the computing device 102.  Also planned tracks such as routes corresponding to events such as accidents are planned prior to detecting the accident; these routes are also stored or transmitted to a robot after they have been generated; col. 20, lines 45-67; col. 21, lines 1-27).
Regarding claim 18, Slusar discloses the server according to claim 14, wherein the processor is configured to execute the instructions for: 
generating multiple planned tracks (other possible planned tracks or routes are generated in view of an event; col. 20, liens 57-60), wherein each planned track of the multiple planned tracks corresponds to a location of multiple locations at which an occurrence of an event is expected (planned tracks or routes are generated in view of the events occurring at multiple locations on multiple planned tracks; col. 20, lines 45-67; col. 21, lines 1-27), transmitting the multiple planned tracks to the robot prior to any of the multiple events occurring (a personal navigation device 110 e.g., a global positioning system, GPS, geographic information system, GIS, satellite navigation system, mobile device, vehicle autonomous or semi-autonomous driving system, other location tracking device, etc. may communicate with the computing device 102.  Also planned tracks such as routes corresponding to events such as accidents are planned prior to detecting the accident; these routes are also stored or transmitted to a robot after they have been generated; col. 20, lines 45-67; col. 21, lines 1-27).
Regarding claim 19, Slusar discloses the server according to claim 14, wherein the processor is configured to execute the instructions for: 
setting a safe point satisfying a predetermined safety condition (sets or generates in a location on the route which is a safe location or a safe point on a segment of route or less risky point or location for the robot to move to when encountering an obstruction e.g. pot hole; col. 20, lines 45-67; col. 21, lines 1-27), and generating the planned track using the safe point as a destination (in Slusar col. 8, lines 13-19 route segments are made up of points, as such driving on the selected route segment involves driving from point to point on the route segment, also a less risky route segment is selected as a destination or intermediate destination for the vehicle to drive to.  Driving to a destination that is less risky or is not having the event is obvious to be as driving to a safe point, to avoid the location of the event e.g. a driving over and away from a risky hole is obvious to be as driving to a safe point to avoid the risky hole; col. 1, lines 35-46; col. 23, lines 21-67).  
Regarding claim 20, Slusar discloses a robot (autonomous vehicle or driving system; col. 3, lines 46-48; col. 4, lines 17-25), comprising: 
a sensor configured to detect a parameter from an environment surrounding the robot (sensors on the robot collect data in the environment of the robot and send a signal to the processor for track generation; col. 20, lines 45-67; col. 21, lines 1-27); 
a non-transitory computer readable medium (memory 116 having ROM. RAM, etc; figs. 1&9; col. 4, lines 3-10; col. 11, lines 40-47) configured to store instructions and a plurality of planned tracks thereon (Also planned tracks such as routes corresponding to events such as accidents are planned prior to detecting the accident; these routes are also stored or transmitted to a robot after they have been generated; col. 20, lines 45-67; col. 21, lines 1-27);
a processor 114 connected to the non-transitory computer readable medium (computing device 102 having processor 114 connected to memory 116; col. 4, lines 3-10; col. 4, lines 17-25), wherein the processor is configured to execute the instructions for: 
determining an execution track (movement path for a robot i.e. autonomous vehicle; fig. 4; col. 10, lines 22-47), wherein the execution track is a movement path of the robot (autonomous vehicle or driving system; col. 3, lines 46-48; col. 4, lines 17-25); 
there is selecting of at least one planned track from the multiple planned tracks in response to detection of an event as in, “stay on the current driving route or alter the driving route”; col. 20, lines 45-67; col. 21, lines 1-27) based on information from the sensor (the selection is based on information passed from sensor to a processor which generates and selects planned tracks, col. 20, lines 45-67; col. 21, lines 1-27); and 
Slusar teaches that the robot or autonomous vehicle could be a robot car, airplane, boat, etc.  Slusar further mentioned that the robot or autonomous vehicle has an autonomous drive system connected to a navigation device, but did not particularly recite, phrase, “a drive mechanism…”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the autonomous driving system for a vehicle of Slusar is equivalent to the claimed,  “a drive mechanism…” configured to cause the robot to move along the execution track.  This would be obvious because in Slusar the autonomous driving system for a vehicle e.g. an engine (sec 20, lines 18) helps to drive the vehicle along a route, Slusar column 1, lines 41-62; and 
wherein, in response to detecting the event (e.g. accident, hole in the movement path for a robot; col. 20, lines 45-67; col. 21, lines 5-11) during movement along the execution track (movement path for a robot i.e. autonomous vehicle; fig. 4; col. 10, lines 22-47), the processor is configured to instruct the drive mechanism to cause the robot to move along the planned track (the planned tracks such as routes corresponding to events such as accidents, the planned tracks such as routes are planned prior to detecting the accident; the processor is configured to instruct the drive mechanism to cause the robot to move along the planned track; col. 20, lines 45-67; col. 21, lines 1-27) instead of the execution track (the execution track is the movement path for the robot i.e. autonomous vehicle; fig. 4; col. 10, lines 22-47; that is when the vehicle is moving on the planned track or movement path and encounters an accident or an obstruction the robot or autonomous vehicle is rerouted to another route e.g. the movement path for the robot to avoid the accident or an obstruction; col. 20, lines 45-67; col. 21, lines 5-11).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US 9587952) in view of Nedar (US 20160018822).
Regarding claim 2, Slusar teaches the robot according to claim 1, wherein the processor is configured to execute the instructions for: 
generating multiple planned tracks corresponding to the event (other possible routes are generated in view of the event; col. 20, liens 57-60), and selecting one planned track from the multiple planned tracks in response to the multiple planned tracks having been generated when the event is detected (there is selecting of at least one planned track from the multiple planned tracks in response to the multiple planned tracks having been generated when the event is detected as in, “stay on the current driving route or alter the driving route”; col. 20, lines 45-67; col. 21, lines 1-27).  
Slusar mention generating multiple planned tracks, but did not particularly recite, “sequentially generating multiple planned tracks…” as claimed.  However Nevdar teaches of wherein the processor is configured to execute the instructions for: 
sequentially generating multiple planned tracks corresponding to the event (sequentially generating G1 to G2 to G3, fig. 9 corresponding to a collision event 920), and selecting one planned track (G1 to G2; fig. 9) from the multiple planned tracks (G1 to G2 to G3, fig. 9) in 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Slusar as taught by Nevdar for the purpose of selecting an alternate route with minimum distance between the robot and the event i.e. an encountered obstacle in order to keep the robot on target to get to the destination i.e. not getting lost or going astray from the target due to veering off a planned route.
Claims 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US 9587952) in view of Li et al (US 20170136631).
Regarding claim 9, Slusar teaches of the robot according to claim 1, further comprising several sensors (col. 20, lines 12-14), but did not particularly recite a sensor to receive a sound signal.  However, Li teaches of a sensor configured to receive a sound signal (Li, sec 0052, 0057, 0062, 0075), wherein a processor (control center sec 0051, 0052; one or more processors, sec 0067, 0068) is configured to execute instructions for detecting the event (detect an event such as a human emotion of yelling, screaming, shouting; sec 0075, 0121) in response to a volume of the received sound signal being greater than a predetermined volume (yelling and shouting implies the sound is above an ambient volume; sec 0075).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Slusar as taught by Li for applying sound detection to control a robot to alter its route to avoid a collision (Le, sec 0063). 
Regarding claim 10, Slusar teaches of the robot according to claim 1 including a multiplicity of sensors, but did not particularly recite a temperature sensor.  However, Li teaches of a sensor configured to detect a temperature of an object (Li, sec 0063), wherein a processor control center sec 0051, 0052; one or more processors, sec 0067, 0068) is configured to execute the instructions for detecting an event (detect a condition of interest, temperature of objects; sec 0063, 0083, 0121) in response to the robot contacting an object having a detected temperature equal to or higher than a predetermined temperature (unexpectedly high or low temperatures; sec 0063).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Slusar as taught by Li for applying sound detection to control a robot to alter its route to avoid a collision (Le, sec 0063). 
Regarding claim 11, Slusar teaches of the robot according to claim 1, but did not recite a temperature sensor.  However Li teaches of a sensor configured to detect a temperature of an object (sec 0063), wherein a processor (control center sec 0051, 0052; one or more processors, sec 0067, 0068) is configured to execute instructions for detecting an event (detect a condition of interest, temperature of objects; sec 0063, 0083, 0121) in response to the robot contacting an object having a detected temperature equal to or lower than a predetermined temperature (human body having an unexpectedly high or low temperatures; sec 0063).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Slusar as taught by Li for applying sound detection to control a robot to alter its route to avoid a collision (Le, sec 0063). 

Conclusion
The prior art, Levinson (US 9612123) made of record and not relied upon is considered pertinent to applicant's disclosure. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONNIE M MANCHO/Primary Examiner, Art Unit 3666